Citation Nr: 1503799	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-02 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than May 10, 2011, for the grant of service connection for a right knee disability, to include whether there was clear and unmistakable error (CUE) in a December 1976 rating decision that denied service connection for a right knee disability.  

2. Entitlement to an effective date earlier than November 21, 2011, for the grant of service connection for a left knee disability.  

3. Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.

4. Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Robert Brown, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The February 2012 rating decision granted service connection for right and left knee disabilities, both effective November 21, 2011.  The Veteran filed a timely Notice of Disagreement (NOD) with respect to the effective dates and the RO denied earlier effective dates in a January 22, 2013 Statement of the Case (SOC).  However, shortly after the issuance of the SOC, in a January Decision Review Officer (DRO) decision dated January 25, 2013 but issued in February 7, 2013, the RO granted an effective date of May 10, 2011 for the grant of service connection for the right knee disability, finding that there was CUE in the February 2012 rating decision that assigned the initial effective date.  

The Veteran testified at a hearing in March 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The record was held open for an additional 30 days to allow him to submit additional evidence.  Within that time, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for right and left ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed December 1976 rating decision, the RO denied a claim of entitlement to service connection for a right knee disability.  

2. In April 1999, the RO denied service connection for a left knee disability and denied the Veteran's petition to reopen a claim for service connection for a right knee disability.  The Veteran appealed only the petition to reopen, and then did not perfect his appeal of that issue to the Board after an SOC was issued.  

3. On November 21, 2011, the Veteran filed petitions to reopen claims for service connection for right and left knee disabilities and in February 2012, the RO reopened his claims and granted service connection for both disabilities, effective November 21, 2011, the date of the Veteran's claim. 

4. In a January 2013 DRO decision, the RO found that there was CUE in the February 2012 rating decision and assigned an effective date of May 10, 2011 for service connection for the Veteran's right knee disability based upon a claim received on that date for service connection for residuals of a right leg fracture.  

5. It is not shown that the correct facts, as they were known at the time, were not before VA or that statutory or regulatory provisions in existence at the time were incorrectly applied in the December 1976 rating decision that denied service connection for a right knee disability.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to May 10, 2011 for the grant of entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

2. The criteria for an effective date prior to November 21, 2011 for the grant of entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).

3. The December 1976 rating decision that denied service connection for a right knee disability did not contain CUE and may not be reversed or amended on the basis of CUE.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 20.302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO granted service connection for the Veteran's right and left knee disabilities in a February 2012 rating decision, to which the Veteran filed a timely NOD with respect to the effective dates assigned.  The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  In January 213, the Veteran was provided the required SOC discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations and readjudicated the issues.  38 U.S.C.A. § 7105 (2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has not alleged that notice in this case was inadequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

All evidence relevant to the Veteran's claims has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding.  

A Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  The Veteran testified at a hearing before the undersigned in March 2014.  The undersigned set forth the issues on appeal and the Veteran provided testimony as to why he believed earlier effective dates were warranted.  The Veteran's attorney asserted why he believed there was CUE in the December 1976 rating decision.  The record was held open for an additional 30 days after the hearing, during which time the Veteran's attorney submitted additional evidence.  Thus, he has demonstrated by actual knowledge of the ability to identify and submit additional relevant evidence.  Neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki, 556 U. S. 396.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The VCAA does not apply to claims of CUE in prior Board actions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  As such, no further discussion of VA's duties to notify and assist is necessary with regard to the Veteran's CUE claim.

II. Effective Dates

In this case, the Veteran seeks effective dates prior to May 10, 2011 and November 21, 2011, the effective dates assigned by the RO based on the date of the receipt of his petitions to reopen claims for his right and left knee disabilities, respectively.  Specifically, he asserts that the effective date for the grants of service connection for his right and left knee disabilities should be October 26, 1976, the date he filed his first claim for service connection for a right knee disability.  

The Veteran filed a claim for service connection for a right knee disability that was received by the RO on October 26, 1976.  The RO denied his claim in a December 1976 rating decision.  He did not submit an NOD or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the December 1976 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2014). 

On December 10, 1998, the Veteran filed a petition to reopen his previously denied claim of entitlement to service connection for a right knee disability and an initial claim of entitlement to service connection for a left knee disability.  The RO denied his claims in an April 1999 rating decision.  The Veteran did not submit an NOD or submit new and material evidence within one year of its promulgation with respect to his left knee.  Therefore, the April 1999 rating decision became final with respect to the left knee.  

In August 1999, within one year of the issuance of the April 1999 rating decision, the Veteran submitted additional evidence with respect to his right knee only.  Specifically, he submitted the June 1999 report of his total right knee replacement.  In response, the RO issued an October 1999 rating decision continuing the denial of his claim.  In November 1999, he filed an NOD and the RO issued an SOC in January 2000 denying his claim.  He did not perfect his appeal to the Board and the underlying April 1999 and October 1999 rating decisions became final with respect to his right knee.  

On May 10, 2011, the Veteran filed a claim of entitlement to service connection for a right leg fracture.  On November 21, 2011, the Veteran filed a petition to reopen previously denied claims of entitlement to service connection for right and left knee disabilities.  Based upon the November 21, 2011 claim, the RO granted service connection for right and left knee disabilities in a February 2012 rating decision.  In a January 2013 DRO decision, the RO found that, with respect to the Veteran's right knee disability, there was CUE in the February 2012 rating decision's assignment of an effective date of November 21, 2011.  In the January 2013 DRO decision, the RO interpreted the May 10, 2011 claim for service connection for a right leg fracture to also be a claim for service connection for a right knee disability and assigned an effective date of May 10, 2011, for the grant of service connection for the right knee disability.  

A. Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  Even when a Veteran has a petition to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir. 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In this case, the Veteran filed three claims specifically pertaining to his knees.  First, he filed a claim received October 26, 1976 specifically for service connection for his right knee only.  Second, he filed a claim received December 10, 1998 for service connection for "knees," which was correctly interpreted as a petition to reopen a previously denied claim for service connection for his right knee and an initial claim for service connection for his left knee.  Last, he filed a claim received on November 21, 2011 for a claim for service connection for both knees that was correctly interpreted as a petition to reopen previously denied claims for service connection.  In addition, the RO later interpreted the Veteran's May 10, 2011 claim for service connection for a right "leg fracture" as a petition to reopen a previously denied claim for service connection for a right knee disability.  

Other than these claims, there is nothing of record that could be interpreted as a formal or informal petition to reopen a claim of service connection for either knee.  The December 1976, April 1999, and October 1999 rating decisions are final, as discussed above.  

At the Veteran's March 2014 hearing, his attorney argued that the provisions of 38 C.F.R. § 3.156(c) applied because the Veteran's STRs were not of record at the time of the December 1976 denial.  However, this argument is unpersuasive because the STRs were clearly of record at the time of the December 1976 denial.  On November 9, 1976, the RO completed a VA Form 07-3101, "Request for Information," requesting the Veteran's STRs from the National Personnel Records Center.  On November 15, 1976, the NPRC returned the form, having checked a box labeled, "available requested records forwarded," and then under the box where the enclosures were listed, the box labeled "medical records" was checked.  Further, the December 1976 rating decision specifically mentioned the Veteran's STRs.  It mentioned a November 1964 x-ray report and his separation examination.  This shows that the STRs were of record at the time of the December 1976 rating decision.  

In his March 2014 brief, the Veteran's attorney argued that the Veteran's records could not be located, that they were subject to "permanent withdrawal," and that "...when the regional office requested that those files be retrieved from the archives, the VA's record center replied: 'RECORDS NOT IN REFERENCED BOX.'"  He cited to a May 2011 VA Record Center and Vault (RC&V) Reference Request Pull Slip, which he argued was the RO's request for the Veteran's STRs, which were not associated with his claims file.  The Board notes that the RC&V is a facility that stores entire claims files, not separate STRs.  See VBA Adjudication Procedure Manual, M21-1MR, III.ii.5.E.20.  

Unfortunately, the attorney's copy of the May 2011 RC&V Reference Request Pull Slip is a poor copy and it appears that he misread the form.  Earlier in the claims file, the original May 2011 form is on a sheet of pink paper.  It contains typewritten fields that were correspondingly filled out with handwritten replies by RO personnel.  The original form shows the entirety of the text written by VA personnel, and appeared to be largely missing from the attorney's copy of the form.  The RC&V Reference Request Pull Slip was filled out two days after VA received the Veteran's May 10, 2011 claim.  The Veteran's attorney misinterpreted the typewritten phrase, "RECORDS NOT IN REFERENCED BOX" to indicate a response from the RC&V that the records were not present.  However, on the form that contains the handwriting of the RO personnel, it is clear that the typewritten phrases are fields to which RO personnel must respond.  Above the field "RECORDS NOT IN REFERENCED BOX" is a field labeled, "DESCRIPTION OF ITEMS TO BE SHIPPED" which was filled out by the RO.  Additionally the "Records Found" field was checked and the "No Find" box was not checked.  The RC&V form indicates that the RO recalled the Veteran's claims file from the RC&V facility, where it was being stored.  It does not show, as argued by the Veteran's attorney, that the RO was attempting to obtain STRs and that it did not have them at the time of the December 1976 decision.  

At his March 2014 hearing, the Veteran testified that when he attempted to file a claim, personnel at a VA medical facility told him that his STRs were missing.  He stated that he was simultaneously pursuing claims in Waco, Texas, and Los Angeles, California because he moved from Texas to California during the claims process.  He testified that he was told multiple times that his records were missing.  

In this case, the Veteran appears to sincerely believe his recollection as to what VA personnel told him about his STRs over thirty years ago.  However, this testimony is at odds with the evidence in the claims file which shows that the RO had access to his STRs in December 1976.  Therefore, the Board finds that the Veteran is simply not a reliable historian with regard to his assertion that he was told that his STRs were missing.  An intent to deceive is not needed for a person to be an unreliable historian.  Human memory is fallible and the Veteran was attempting to recall conversations that took place decades ago.  

The Board finds the evidence in the claims file, specifically that the December 1976 rating decision mentioned STRs in its decision and the November 1976 response from the NPRC that the records had been sent, to be more probative than the Veteran's recollection of remote events.  

For these reasons, the Veteran's argument that the provisions of 38 C.F.R. § 3.156(c) apply is not persuasive.  "Section 3.156(c) only applies 'when VA receives official service department records that were unavailable at the time that VA previously decided a claim for benefits and those records lead VA to award a benefit that was not granted in the previous decision.'  New and Material Evidence, 70 Fed.Reg. at 35,388 (emphasis added)."  Blubaugh v. McDonald, No. 2013-7119, 2014 WL 6890619, at *4 (Fed. Cir. Dec. 9, 2014).  Because the STRs were of record at the time the RO denied his claim in December 1976, 38 C.F.R. § 3.156(c) does not apply.  

Under applicable law, the Board finds that the effective date of the grant of service connection for a right knee disability can be no earlier than May 10, 2011 and the effective date of the grant of service connection for a left knee disability can be no earlier than November 21, 2011.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(1)(ii) (2014).

II. CUE

The other avenue by which an earlier effective date may be granted is by a finding that there was CUE in a previous decision.  At the March 2014 hearing, the Veteran's attorney argued that the Veteran's STRs were not of record at the time of the December 1976 rating decision, and that if they were, that the RO committed CUE as described in Bouton v. Peake, 23 Vet. App. 70 (2008).  Specifically, he asserted that if the STRs were of record, "...the denial would have required the rating official to mention the evidence and explain why it would[]not support the claim."  

The Veteran and his attorney assert that CUE in the December 1976 rating decision applies to both knees.  As a preliminary matter, the Board notes that the December 1976 rating decision denied only the Veteran's claim for service connection for a right knee disability.  The Veteran specifically listed only a right knee disability in his October 26, 1976 claim.  As a result, there was no claim for service connection for a left knee disability for the RO to adjudicate in the December 1976 decision.  Therefore, the December 1976 rating decision only adjudicated a claim for a right knee disability.  Therefore, the Board will not consider whether there was CUE in the December 1976 rating decision with regard to the Veteran's left knee.  

A prior final regional office decision must be reversed or revised where evidence establishes CUE.  See 38 U.S.C. § 5109A(a); 38 C.F.R. § 3.105(a) (2014).  There is a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be undebatable such that had it not been made, would have manifestly changed the outcome at the time that it was made; and (3) a determination that there was CUE must be made based on the record and law that existed at the time of the prior adjudication in question.   Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); see also Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly adopting "manifestly changed the outcome" language in Russell); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

Further, CUE is a very specific and rare kind of error.  It must be an error of fact or law that when subsequently reviewed "compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  "Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  The governing law requires that the error be 'undebatable' and that the commission of the alleged error must have 'manifestly changed the outcome' of the decision."  King v. Shinseki 26 Vet. App. 433 (2014) citing Russell, 3 Vet. App. at 313.  There is a presumption of validity to otherwise final decisions.  Where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo, 6 Vet. App. at 44.  

Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity.  Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Luallen v. Brown, 8 Vet. App. 92 (1995).  Here, the Veteran's attorney pled CUE with specificity (arguing that under Bouton v. Peake, 23 Vet. App. 70 (2008), the RO failed to address positive evidence of record) and the Board finds that pleading is adequate.  However, the Board finds that the December 1976 rating decision does not contain CUE for the following reasons.  

The Veteran's attorney asserts that the STRs were not of record at the time of the denial, but, if they had been, the December 1976 rating decision contains CUE because the RO did not address pertinent evidence and explain why it did not support the Veteran's claim.  The Veteran's attorney believes that consideration of the STRs should have resulted in the grant of the Veteran's claim.  Specifically, the STRs document that in May 1966 and at his April 1967 separation examination, the Veteran reported that his knees gave way after prolonged walking.  

As noted above, the evidence shows that the Veteran's STRs were of record at the time of the December 1976 denial.  In Bouton, the U. S. Court of Appeals for Veterans Claims (Court) held that there is CUE when the RO denies the existence of evidence in the claims file that did indeed exist.  See Bouton v. Peake, 23 Vet. App. 70 (2008).  In the December 1976 rating decision, the RO stated that the STRs were "[n]egative for injury to right knee or ankle."  The Board finds that the RO did not expressly deny the existence of evidence in the claims file regarding an injury.  The STRs show that in May 1966, the Veteran complained of his knees giving way during prolonged walking, that an x-ray was taken, and that the results were negative.  The Veteran's attorney asserts that the Veteran's April 1967 separation examination documents an injury because the examiner noted that the Veteran's [k]nees give away after long walking - x-ray in 1966 showed no abnormalities."  Further, he argues that the Veteran's report of "trick" or locked knee in his report of medical history for separation also documents an injury.  The Board finds that it does not, and that it instead documents a symptom.  The RO did not expressly deny the existence of evidence in the claims file that did indeed exist.  Instead, it did not interpret the evidence of record as being an "injury."  

The Veteran's attorney also argues that in the December 22, 1976 letter to the Veteran informing him that his claim had been denied, the RO denied the evidence of record by stating, "[r]ight knee and ankle condition were not shown by the evidence of record."  This is a dispute over how the RO considered the evidence and reached its conclusion.  A finding that something is "not shown" is not an explicit denial of the existence of specific evidence.    

With regard to the evidence that mentioned the Veteran's reports of knee instability, prior to February 1990, VA regional offices were not required to provide a statement of reasons or bases for their decisions, and the U. S. Court of Appeals for the Federal Circuit has held that regional office decisions prior to that date are presumptively valid, even in the absence of such discussion.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the regional offices' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat.2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision").  Failure to mention evidence in a decision made before February1990 does not mean that the evidence was not considered.  See Eddy v. Brown, 9 Vet. App. 52, 58 (1996) (holding that "silence in a final [regional office] decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").  The rater who wrote the December 1976 rating decision did not have a duty to mention all pertinent evidence in the decision, and there is no CUE because favorable evidence was not specifically discussed.  It is improper to speculate as to what was or was not considered in December 1976, and unless clearly shown otherwise, the RO's consideration should be found to have encompassed all evidence of record at the time.  See Crippen v. Brown, 9 Vet. App. 412, 420 (1996).  As noted above, the Veteran's STRs were of record at the time of the December 1976 rating decision.  

Essentially, the Veteran's attorney is arguing that the RO did not properly weigh the evidence of record because he believes that the May 1966 and April 1967 mentions of locking knees after walking prove that the Veteran's right knee disability should be service connected.  However, allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the Court has held that the VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  Further, there is simply no evidence that the RO ignored evidence of record or committed error that would have resulted in a manifestly different outcome.  

For these reasons, the claim for an earlier effective date, on the basis of CUE, is denied.


ORDER

Entitlement to an effective date prior to May 10, 2011, for the grant of service connection for a right knee disability, to include whether there was CUE in a December 1976 rating decision that denied service connection for a right knee disability is denied.  

Entitlement to an effective date prior to November 21, 2011, for the grant of service connection for a left knee disability is denied.  


REMAND

The RO denied the Veteran's petitions to reopen claims for service connection for right and left ankle disabilities in an October 2014 rating decision.  The Veterans Benefits Management System (VBMS) paperless claims processing system shows that he filed a timely Notice of Disagreement (NOD) in October 2014 with respect to that rating decision.  The RO has yet to promulgate a SOC on with regard to the issues appealed in the NOD.  These claims must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).


Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for right and left ankle disabilities.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


